Filed 8/25/21
                IN THE SUPREME COURT OF
                       CALIFORNIA

                            THE PEOPLE,
                       Plaintiff and Respondent,
                                   v.
                          VINCE E. LEWIS,
                       Defendant and Appellant.

                                S260598

                 Second Appellate District, Division One
                               B295998

                   Los Angeles County Superior Court
                               TA117431


                 ORDER MODIFYING OPINION AND
                DENYING PETITION FOR REHEARING

THE COURT:
      The opening sentence of the opinion in this matter filed July 26,
2021, and appearing at 11 Cal.5th 952, is modified to read as follows:
      Senate Bill No. 1437 (Stats. 2018, ch. 1015; Senate Bill 1437)
eliminated natural and probable consequences liability for murder as it
applies to aiding and abetting, and limited the scope of the felony murder
rule.
      This modification does not affect the judgment.
      The petition for rehearing is denied.




                                     1